          Case 1:20-cr-00334-GBD Document 21 Filed 04/19/21 Page 1 of 1




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                  X

UNITED STATES OF AMERICA,


               -against-
                                                                           ORDER

DA YQUAN VALLEJO,                                                      20 Cr. 334 (GBD)

                              Defendant.



------------------------------------                   X

GEORGE B. DANIELS, United States District Judge:

       The status conference scheduled to occur on April 20, 2021 is adjourned to May 25, 2021

at 11 :00 a.m. and is converted to a change of plea hearing. Time is excluded in the interest of

justice pursuant to the Speedy Trial Act, 18 U.S.C. § 316l(h)(7), until that time.




Dated: New York, New York
       April 19, 2021

                                                           SO ORDERED.



                                                           GEORGE B. DANIELS
                                                           United States District Judge
